Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The terminal disclaimer filed on 05/23/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of  U.S. Patent No. 10,823,600 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claims 20-36 are allowed. The following is an examiner’s statement of reasons for allowance:  
The prior art does not disclose system for estimating a surface level of a flowable substrate in a storage unit, comprising: a cable, including: a sheath having a first  dimension and a second dimension perpendicular to the first dimension, the sheath being wider along the first major dimension than along the second minor dimension, portions of the sheath reducing in size towards opposite ends of the sheath positioned on the first dimension; first and second conductors housed in the sheath and extending longitudinally along central axes of the first and second conductors perpendicularly to the first and second dimensions, the central axes of the first and second conductors being spaced apart from each other on opposite sides of a central axis of the cable, the first conductor being adapted to transmit a first signal; and a structural support member housed in the sheath, spaced apart from each of the first and second conductors, and having a central axis extending longitudinally parallel to the central axes of the first and second conductors; and a receiver adapted to receive a reflected second signal provided from at least one of the first and second conductors, wherein a time delay between transmitting the first signal and receiving the second reflected signal correlates to a portion of a length of the cable parallel to the central axes as recited in claim 20. Claims 21-30 depend from allowed claim 20, they are also allowed accordingly.
The prior art does not disclose a system for estimating a surface level of a flowable substrate in a storage unit having a combination of 3Application No. 17/000,637Attorney Docket No. 17391.0002USC3 a cable, including: a sheath having a first dimension and a second dimension perpendicular to the first dimension, the sheath being wider along the first dimension than along the second dimension,  portions of the sheath reducing in size towards opposite ends of the sheath positioned on the major dimension; first and second conductors housed in the sheath and extending longitudinally along central axes of the first and second conductors perpendicularly to the first and second dimensions, the central axes of the first and second conductors being spaced apart from each other on opposite sides of a central axis of the cable, the first conductor being adapted to transmit a first signal; a structural support member housed in the sheath, spaced apart from the first and second conductors, and having a central axis extending longitudinally parallel to the central axes of the first and second conductors; and at least one thermocouple component housed in the sheath; and a receiver adapted to receive a reflected second signal provided from at least one of the first and second conductors, wherein a time delay between transmitting the first signal and receiving the second reflected signal correlates to a length of the cable that extends above the surface level of the substrate as recited in claim 31. Claims 32-36 depend from allowed claim 31, they are also allowed accordingly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964. The examiner can normally be reached M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 
at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINH P NGUYEN/
Primary Examiner, Art Unit 2867